200 Clarendon Street 27th Floor Boston, MA02116-5021 +16177287100Main +16174266567Fax www.dechert.com JOHN V. O'HANLON john.o'hanlon@dechert.com +617728 7111Direct +Fax November 28, 2011 Deepak T. Pai, Senior Counsel Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Old Westbury Funds, Inc., BNY Mellon Distributors Inc., and The Bank of New York Mellon; File No. 812-13823 Dear Mr. Pai We are writing on behalf of Old Westbury Funds, Inc., BNY Mellon Distributors Inc., and The Bank of New York Mellon (the “Applicants”) to respectfully request the withdrawal of the Applicants’ application and the amendment thereto for an order under sections 6(c), 10(f) and 17(b) of the Investment Company Act of 1940 (the “Act”) for an exemption from sections 10(f) and 17(a) of the Act (the “Application”).The Application was originally filed with the Securities and Exchange Commission on September 17, 2010 and amended on March 21, 2011. This request for withdrawal of the Application is being made as the Applicants have chosen not to pursue this exemptive relief at this time. Should you have any questions, please call me at (617) 728-7111. Sincerely, /s/ John V. O’Hanlon John V. O’Hanlon cc:Matthew Bromberg
